Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 1 of 8




                     EXHIBIT 1
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 2 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 1:20-CV-21254-BLOOM/LOUIS

   SECURITIES AND EXCHANGE
   COMMISSION,

                                    Plaintiff,

   v.

   JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                                    Defendant.


              DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF

             Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Justin W. Keener

  d/b/a JMJ Financial (“Defendant”), by and through undersigned counsel, hereby requests that

  Plaintiff U.S. Securities and Exchange Commission (“SEC”) answer the following

  interrogatories (“the Interrogatories”) within thirty (30) days of service of this request.

                                             DEFINITIONS

        1. “Defendant” means Justin W. Keener d/b/a JMJ Financial.

        2.   “SEC” or “Plaintiff” or “You” or “Your” means the U.S. Securities and Exchange

  Commission, including all of its subsidiary divisions and units, as well as any person employed

  by, formerly employed by, associated with, formerly associated with, acting on behalf of, or who

  formerly acted on behalf of that entity.

        3. “Action” means the above-captioned case pending in the United States District Court

  for the Southern District of Florida, Miami Division.

        4. “Person” means any natural person or any business, legal or governmental
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 3 of 8




  entity or association, including any such entity or association’s subsidiaries and affiliates, as well

  as anyone acting on behalf of, at the direction of, or under the control of the entity or association

  or its subsidiaries or affiliates.

      5. “Communication” or “correspondence” means the transmittal of any information in

  any manner, including any oral, written, or electronic correspondence and evidence thereof, no

  matter how that correspondence or evidence is stored, memorialized, or fixed. It also includes

  any letters, emails, messages, transcripts, records of statements, summaries, memoranda,

  reviews, reports, notes, logs, records, journals, minutes, or outlines concerning the transmittal of

  information.

      6. “Document” is used in its broadest sense and is meant to include all items referred to

  and included within the scope of Federal Rule of Civil Procedure 34. The term “document”

  specifically includes any and all electronic documents and data, no matter how they are stored,

  all original and nonidentical copies of any document, and all nonidentical drafts or versions of

  any document. The term “document” includes all writings, correspondence, memoranda,

  messages, diaries, notes, journals, minutes, books, reports, charts, ledgers, invoices, computer

  printouts, photographs, video or audio tapes or recordings, microfilm, computer generated

  documents, computer disks or data tapes, and any other tangible things.

      7. “Identify” (with respect to Persons) means to give, to the extent known, the Person’s full

  name, present or last known address, and when referring to a natural person, additionally, the

  Person’s present or last known place of employment and job title.

      8. “Identify” (with respect to Documents or Communications) means to give, to the extent

  known, the (i) the type of Document or Communication; (ii) a summary of the substance of the

  Document or Communication; (iii) date of the Document or Communication; (iv) author(s),



                                                    2
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 4 of 8




  addressee(s), recipients, or participants; and (v) the bates range(s) Relating to the Document or

  Communication.

     9. “All” means “any and all”; “any” means “any and all.”

     10. “And” and “or” each encompass both “and” and “or.” Both terms should be construed

  disjunctively and conjunctively, as necessary, to bring within the scope of these requests all

  documents that might otherwise be construed as falling outside their scope.

     11. “Including” means “including, but not limited to.”

     12. As used herein, the singular of any word shall include the plural, and the plural of any word

  shall include the singular.

                                          INSTRUCTIONS

     1. Your answers to these Interrogatories should reflect information available to You, Your

  employees, agents, servants, representatives, independent contractors, attorneys, and persons

  under Your control or direction or acting or purporting to act on Your behalf.

     2. When an Interrogatory does not specifically request a particular fact, but such fact is

  necessary in order to make the answer to the Interrogatory either comprehensible, complete, or

  not misleading, You are to include such fact as part of Your answer and the Interrogatory shall

  be deemed specifically to request such fact.

     3. If serving an objection to an Interrogatory, the form of the objection must comply with

  Local Rule 26.1(e) and Magistrate Judge Louis’s September 9, 2020 General Order on Discovery

  Objections and Procedures [ECF No. 31].

     4. If you object to any part of the Interrogatory for whatever reason, you must still answer

  the Interrogatory as to the remaining parts.

     5. You have a duty to supplement Your responses to the Interrogatories pursuant to Rule



                                                   3
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 5 of 8




  26(e) of the Federal Rules of Civil Procedure. You are requested to provide such additional

  information as You or any other Person on Your behalf hereafter may obtain which will augment

  or otherwise modify Your answers or responses now given to the Interrogatories below. Such

  supplementary information is to be provided to the undersigned immediately upon Your receipt

  of such information.

                                        INTERROGATORIES

         INTERROGATORY NO. 1:

         Identify all Persons you believe are victims of the conduct alleged by the SEC in this

  Action and all of the facts that You believe demonstrate such Persons are in fact victims,

  including the specific amount of harm or loss you believe such victims experienced.

         INTERROGATORY NO. 2:

         Identify all facts You believe demonstrate that Mr. Keener advertised his willingness to

  sell any security or that he quoted prices for the sale of any security.

         INTERROGATORY NO. 3:

         Identify all facts You believe demonstrate that Mr. Keener provided investment advice.

         INTERROGATORY NO. 4:

         Explain all of the reasons You published, and continue to publish to this day, the Guide to

  Broker-Dealer Registration, available at https://www.sec.gov/reportspubs/investor-

  publications/divisionsmarketregbdguidehtm.html.

         INTERROGATORY NO. 5:

         Explain with specificity what each of the following phrases in the Guide to Broker-

  Dealer Registration means, including by identifying all of the conduct described in each phrase:

         a. “Issu[ing] or originat[ing] securities;”



                                                    4
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 6 of 8




         b. Conducting “business with the public (either retail or institutional);”

         c. “Underwrit[ing] securities;”

         d. “Individuals who buy and sell securities for themselves generally are considered

             traders and not dealers;” and

         e. Buying and selling securities “not as part of a regular business.”

         INTERROGATORY NO. 6:

         In light of the fact that the SEC’s Guide to Broker-Dealer Registration solicits questions

  from the public—i.e., “[t]he SEC staff stands ready to answer your questions and help you

  comply with our rules. After reading this guide, if you have questions, please feel free to contact

  the Office of Interpretation and Guidance”—identify any questions received by the SEC’s Office

  of Interpretation and Guidance from 2013 to the present concerning the activities of a dealer, and

  any responses provided by the SEC.

         INTERROGATORY NO. 7:

         Identify any complaints received by the SEC’s Office of Investor Education and

  Advocacy from individual investors or their representatives from 2013 to the present relating to

  convertible promissory notes issued by microcap issuers.



  Dated: December 23, 2020                     Respectfully submitted,

                                               GREENBERG TRAURIG LLP

                                               /s/ Benjamin G. Greenberg ____
                                               Benjamin G. Greenberg
                                               Florida Bar No. 192732
                                               333 SE 2nd Avenue Suite 4400
                                               Miami, FL 33131
                                               Telephone: (305) 579-0850
                                               Facsimile: (305) 579-0717
                                               greenbergb@gtlaw.com

                                                   5
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 7 of 8




                                     RASKIN & RASKIN, P.A.

                                     Jane Serene Raskin
                                     Florida Bar No. 848689
                                     201 Alhambra Circle Suite 1050
                                     Coral Gables, Fl. 33134
                                     Telephone: (305) 444-3400
                                     jraskin@raskinlaw.com

                                     -and-

                                     BUCKLEY LLP

                                     Christopher F. Regan (pro hac vice)
                                     Veena Viswanatha (pro hac vice)
                                     2001 M Street NW, Suite 500
                                     Washington, DC 20036
                                     Telephone: (202) 349-8000
                                     Facsimile: (202) 349-8080
                                     cregan@buckleyfirm.com
                                     vviswanatha@buckleyfirm.com

                                     Counsel for Defendant Justin W. Keener




                                        6
Case 1:20-cv-21254-BB Document 47-2 Entered on FLSD Docket 07/02/2021 Page 8 of 8




                                    CERTIFICATE OF SERVICE

          I hereby certify that I caused a copy of the foregoing Defendant’s First Set of

  Interrogatories to Plaintiff to be sent electronically to:


           Joshua E. Braunstein (Special Bar No. A5502640)
           Antony Richard Petrilla (Special Bar No. A5502641)
           Attorneys for Plaintiff
           U.S. Securities and Exchange Commission
           100 F Street NE
           Washington, DC 20549
           Telephone: (202) 551-8470
           Braunsteinj@sec.gov
           PetrillaA@sec.gov

           Attorneys for Plaintiff
           Securities and Exchange Commission

                                                          This, the 23rd day of December, 2020

                                                          /s/ Benjamin G. Greenberg
                                                          Benjamin G. Greenberg




                                                     7
